 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         LESLIE JACK, et al.,                         CASE NO. C17-0537JLR

11                              Plaintiffs,             ORDER GRANTING
                  v.                                    DEFENDANTS’ MOTIONS FOR
12                                                      JUDGMENT AS A MATTER OF
                                                        LAW
           DCO, LLC, et al.,
13
                                Defendants.
14

15                                  I.    INTRODUCTION

16         Before the court are two post-trial motions: (1) Defendant DCo, LLC’s (f/k/a

17   Dana Companies, LLC) (“DCo”) motion for judgment as a matter of law (DCo Mot.

18   (Dkt. # 816)); and (2) Defendant Ford Motor Company’s (“Ford”) motion for judgment

19   as a matter of law (Ford Mot. (Dkt. # 817)). Plaintiffs Leslie Jack and David Jack

20   (collectively, “Plaintiffs”) oppose both motions. (See Resp. DCo (Dkt. # 822); Resp.

21   Ford (Dkt. # 824).) DCo and Ford (collectively, “Defendants”) filed replies. (DCo Reply

22   (Dkt. # 826); Ford Reply (Dkt. # 828).) The court has considered the motions, the


     ORDER - 1
 1   parties’ submissions concerning the motions, the relevant portions of the record, and the

 2   applicable law. Being fully advised,1 the court GRANTS DCo’s and Ford’s motions for

 3   judgment as a matter of law for the reasons discussed below.

 4                                     II.   BACKGROUND

 5          The court detailed the factual background of this case in its summary judgment

 6   order. (See 9/17/18 Order (Dkt. # 706) at 3-19.) Here, the court recounts only those facts

 7   relevant to the present motions, including the procedural history, the evidence presented

 8   at trial, and the jury verdict.

 9   A.     Procedural History

10          This case arises from decedent Patrick Jack’s exposure to asbestos-containing

11   products through his work as an automotive mechanic, a machinist in the Navy, and a

12   machinist and nuclear inspector at the Puget Sound Naval Shipyard (“the Shipyard”).

13   (See, e.g., 10/1/18 Trial Tr. (Dkt. # 806) at 168:8-171:20.) After he developed

14   mesothelioma, Mr. Jack sued multiple companies that allegedly supplied, manufactured,

15   or sold asbestos-containing materials and equipment to which he was exposed over the

16   course of several decades. (See 2d Am. Compl. (Dkt. # 253) ¶¶ 3-40.) In October 2017,

17   Mr. Jack died of mesothelioma. (Pl. Trial Br. (Dkt. # 726) at 1.) Mr. Jack’s wife, Ms.

18   Jack, and Mr. Jack’s son, David Jack, proceeded as Plaintiffs. (See 2d Am. Compl. at 1.)

19   //

20

21          1
              Ford requests oral argument on its motion (see Ford Mot. at Title Page), but the court
     finds that oral argument is unnecessary to its disposition of the motions, see Local Rules W.D.
22   Wash. LCR 7(b)(4).


     ORDER - 2
 1          From October 1, 2018, to October 12, 2018, Plaintiffs tried their claims against

 2   DCo and Ford before a jury.2 (See Trial Min. Entries (Dkt. ## 753, 757, 763, 764, 770,

 3   774, 781, 784, 789); see also 10/1/18 Trial Tr.; 10/2/18 Trial Tr. (Dkt. # 807); 10/3/18

 4   Trial Tr. (Dkt. # 808); 10/4/18 Trial Tr. (Dkt. # 809); 10/5/18 Trial Tr. (Dkt. # 810);

 5   10/9/18 Trial Tr. (Dkt. # 811); 10/10/18 Trial Tr. (Dkt. # 812); 10/11/18 Trial Tr. (Dkt.

 6   # 813).) Plaintiffs asserted three theories of liability against each Defendant:

 7   (1) negligence; (2) strict liability for failure to design reasonably safe products (“strict

 8   liability design defect claims”); and (3) strict liability for failure to warn of unsafe

 9   conditions in their products (“strict liability failure-to-warn claims”). (See Pl. Trial Br. at

10   6-12.) After Plaintiffs rested their case, DCo and Ford made oral motions for judgment

11   as a matter of law. (See 10/10/18 Trial Min. Entry; 10/10/18 Trial Tr. at 260:12-270:4);

12   see also Fed. R. Civ. P. 50(a). DCo and Ford renewed those motions after the jury

13   rendered its verdict. (See DCo Mot.; Ford Mot.); see also Fed. R. Civ. P. 50(b).

14   B.     Evidence Presented at Trial

15          At trial, Plaintiffs introduced evidence that Mr. Jack used gaskets manufactured or

16   sold by DCo and automotive brakes and clutches sold by Ford. (See, e.g., 10/4/18 Trial

17   Tr. at 101:11-14, 168:10-13, 193:22-194:3, 201:10-25; see also 10/11/18 Trial Tr. at

18   48:3-65:11.) Mr. Jack worked as a professional mechanic from approximately 1962 to

19   1967. (10/4/18 Trial Tr. at 192:16-193:8, 200:17-201:5, 202:10-12.) He also performed

20
            2
             Plaintiffs settled with several other Defendants before trial. (See generally Dkt.) At the
21
     beginning of trial, Borg-Warner Morse Tec, LLC (“Borg-Warner”) also remained as a
     Defendant. Plaintiffs and Borg-Warner settled during trial. (See Not. of Settlement (Dkt. # 800)
22   at 1.)


     ORDER - 3
 1   automotive work on multiple personal vehicles from 1955 until a few years before his

 2   death. (Id. at 99:1-5, 100:6-7.) Plaintiffs attempted to establish that the DCo and Ford

 3   products Mr. Jack used contained asbestos, and that neither Defendant warned

 4   consumers—either at the time of sale or later—about dangers related to their

 5   asbestos-containing products. (See, e.g., 10/2/18 Trial Tr. 150:24-151:2, 164:18-165:1;

 6   10/5/18 Trial Tr. at 197:7-13.)

 7          Dr. Carl Brodkin, Plaintiffs’ expert, offered testimony on the causal significance

 8   of Mr. Jack’s exposure to Defendants’ products. In Dr. Brodkin’s view, mesothelioma

 9   results from “identified exposure[s],” which require “a well-characterized source of

10   asbestos” and “an activity that disrupts the source.” (10/9/18 Trial Tr. at 31:18-22.) Dr.

11   Brodkin opined that “Mr. Jack’s work with [DCo-attributable] gaskets [was] an identified

12   exposure” and “was a cause of his mesothelioma.” (Id. at 59:12-17.) Dr. Brodkin also

13   opined that Mr. Jack’s work with asbestos-containing Ford clutches and brakes were

14   identified exposures. (Id. at 61:3-4, 11-16; see also id. at 67:25-68:4.) In addition, Dr.

15   Brodkin acknowledged that Mr. Jack sustained causally significant asbestos exposure in

16   the Navy, from 1961 to 1962, and at the Shipyard, from 1967 to 1980. (Id. at 33:19-34:3,

17   96:7-99:21, 105:14-108:9.)

18          After the presentation of evidence, the court instructed the jury on the applicable

19   law. (10/11/18 Trial Tr. at 24:17-46:16.) The court explained that, with respect to both

20   negligence and strict liability, Plaintiffs were required to prove that Defendants’ conduct

21   or products proximately caused Mr. Jack’s mesothelioma. (Final Jury Instr. (Dkt. # 786)

22   No. 19.) Relying on Washington law, the court defined proximate cause as “a cause that


     ORDER - 4
 1   was a substantial factor in bringing about the injury, even if the result would have

 2   occurred without it.” (Id.); see Mavroudis v. Pittsburgh-Corning Corp., 935 P.2d 684,

 3   688-89 (Wash. Ct. App. 1997). The court also instructed the jury that, with respect to

 4   Plaintiffs’ negligence claims, “[a] manufacturer of products is under a duty to use

 5   ordinary care to test, analyze, and inspect the products it manufactures.” (Final Jury

 6   Instr. No. 20.) In addition, over Defendants’ objections, the court allowed the jury to

 7   consider whether either Defendant was negligent in failing to uphold a duty to issue

 8   post-sale warnings about dangers related to its products. (Id. No. 21; see also 10/10/19

 9   Trial Tr. at 223:22-224:25, 234:22-235:21.)

10          During closing argument, Plaintiffs’ counsel argued, among other theories, that

11   Defendants were negligent because they breached their post-sale duties to warn of

12   dangers associated with their asbestos-containing products. Specifically, counsel argued

13   that Defendants failed to issue post-sale warnings once they became aware of the dangers

14   of asbestos exposure and that their failure to issue such warnings was a substantial factor

15   in bringing about Mr. Jack’s asbestos exposure at the Shipyard. (10/11/18 Trial Tr. at

16   62:5-63:18.) Specifically, counsel asserted:

17          Even if . . . you believe that it was 100 percent the shipyard . . . the timeline
            before that happened is so important. . . . [F]or seven years before [Mr. Jack]
18          ever set foot as an employee on Puget Sound Naval Shipyard, he was working
            with these companies’ products day in and day out.
19
            And if they had put a warning on the box, if they had put a skull and
20          crossbones, if they had said, “This can kill you. This can cause cancer. This
            can give you mesothelioma. This can kill your family,” during those seven
21          years before he ever went to the Puget Sound Naval Shipyard, if they just
            told him once, maybe he would have put on a mask at Puget Sound Naval
22          Shipyard. Maybe he would have avoided the dust. Maybe he would have


     ORDER - 5
 1           protected himself. Maybe he would have gone and worked somewhere else.
             But he could have minimized his exposure that they all say killed him,
 2           because they had seven years to warn him before he ever got to the
             shipyard. . . . They never did anything.
 3
             And so the answer to question No. 1, for negligence, should be “yes” for both
 4           companies.

 5   (Id.)

 6   C.      The Jury’s Verdict

 7           The court provided the jury a general verdict form on which the jury was asked

 8   whether Plaintiffs proved their strict liability design defect, strict liability failure-to-warn,

 9   and negligence claims. (See Verdict Form (Dkt. # 791) at 2.) Following deliberations,

10   the jury found that Plaintiffs did not prove their strict liability design defect and strict

11   liability failure-to-warn claims against DCo or Ford. (Id.) The jury did not reach a

12   verdict on Plaintiffs’ negligence claims with respect to either Defendant. (See id.; see

13   also 10/12/18 Trial Tr. at 7:16-21, 8:1-4.) The court therefore declared a mistrial on

14   Plaintiffs’ negligence claims. (10/25/18 Min. Order (Dkt. # 804) at 1-2.) Defendants

15   timely renewed their motions for judgment as a matter of law. (See DCo Mot.; Ford

16   Mot.)

17                                       III.   ANALYSIS

18   A.      Legal Standard

19           The court may grant a motion for judgment as a matter of law if it “finds that a

20   reasonable jury would not have a legally sufficient evidentiary basis” to find for the

21   nonmoving party. See Fed. R. Civ. P. 50(a), (b). Judgment as a matter of law is

22   warranted when “the evidence, construed in the light most favorable to the nonmoving



     ORDER - 6
 1   party, permits only one reasonable conclusion.” Theme Promotions, Inc. v. News Am.

 2   Marketing FSI, 546 F.3d 991, 999 (9th Cir. 2008). To avoid judgment as a matter of law,

 3   the nonmoving party must demonstrate that “there is substantial evidence supporting a

 4   verdict in favor of the nonmoving party.” Gillette v. Delmore, 979 F.2d 1342, 1346 (9th

 5   Cir. 1992); see also Weaving v. City of Hillsboro, 763 F.3d 1106, 1111 (9th Cir. 2014).

 6   “Substantial evidence is such relevant evidence as reasonable minds might accept as

 7   adequate to support a conclusion even if it is possible to draw two inconsistent

 8   conclusions from the evidence.” Weaving, 763 F.3d at 1111 (quoting Landes Constr. Co.

 9   v. Royal Bank of Can., 833 F.2d 1365, 1371 (9th Cir. 1987) (internal quotation marks

10   omitted)). In deciding a motion for judgment as a matter of law, the court may not

11   consider the credibility of witnesses, resolve conflicts in testimony, or weigh the

12   evidence. Gibson v. City of Cranston, 37 F.3d 731, 735 (9th Cir. 1994). Moreover, the

13   court “must disregard all evidence favorable to the moving party that the jury is not

14   required to believe.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 151

15   (2000).3

16   //

17
            3
               The same standard applies to renewed motions for judgment as a matter of law
18   following a mistrial. See Headwaters Forest Def. v. Cty. of Humboldt, 240 F.3d 1185, 1197 (9th
     Cir. 2000), vacated on other grounds, 534 U.S. 801 (2001) (“A jury’s inability to reach a verdict
19   does not necessarily preclude a judgment as a matter of law.”); Elliott v. Versa CIC, L.P., No.
     16-cv-0288-BAS-AGS, 2019 WL 414499, at *6 (S.D. Cal. Feb. 1, 2019) (“Notwithstanding the
20   jury’s failure to reach a verdict, if the standard for granting a motion for judgment as a matter of
     law is met, a renewed motion for judgment as a matter of law under Rule 50(b) is appropriate
     and may be granted.”) (quoting Wright & Miller, 9B Fed. Prac. & Proc. Civ. § 2537 (3d ed.
21
     2018)); Rodriguez v. Cty. of Stanislaus, 799 F. Supp. 2d 1131, 1139 (E.D. Cal. 2011) (“The same
     standard applies to a motion for judgment as a matter of law made after a mistrial because of jury
22   deadlock.”).


     ORDER - 7
 1          Because a Rule 50(b) motion is a renewed motion, a proper post-verdict motion

 2   for judgment as a matter of law is limited to the grounds asserted in the movant’s

 3   pre-deliberation Rule 50(a) motion. EEOC v. GoDaddy Software, Inc., 581 F.3d 951,

 4   961-62 (9th Cir. 2009) (citing Freund v. Nycomed Amersham, 347 F.3d 752, 761 (9th Cir.

 5   2003)). Consequently, a party cannot properly “raise arguments in its post-trial motion or

 6   judgment as a matter of law under Rule 50(b) that it did not raise in its preverdict Rule

 7   50(a) motion.” Freund, 347 F.3d at 761. Nonetheless, Rule 50(b) “may be satisfied by

 8   an ambiguous or inartfully made motion [under Rule 50(a)] or by an objection to an

 9   instruction for insufficient evidence to submit an issue to the jury.” Reeves v. Teuscher,

10   881 F.2d 1495, 1498 (9th Cir. 1989). Otherwise, the rule is an overly harsh one. See

11   GoDaddy Software, 581 F.3d at 961 (internal quotation marks omitted) (quoting Nat’l

12   Indus., Inc. v. Sharon Steel Corp., 781 F.2d 1545, 1549 (11th Cir. 1986)).

13   B.     Defendants’ Motions

14          Defendants move for judgment as a matter of law on parallel grounds. To begin,

15   Defendants contend that Plaintiffs failed to present evidence sufficient for a reasonable

16   jury to find that Mr. Jack was exposed to asbestos when working with their products and

17   that any such asbestos exposure was a substantial factor in causing his mesothelioma.

18   (DCo Mot. at 4-11; Ford Mot. at 3-7.) Defendants also assert that Plaintiffs’ post-sale

19   failure-to-warn theory of negligence—that is, that Defendants breached their duty to alert

20   Mr. Jack of their products’ hazards after the point of sale—is neither legally cognizable

21   nor supported by substantial evidence. (See DCo Reply at 7-10; Ford Mot. at 9-12.)

22   //


     ORDER - 8
 1          As a threshold matter, the court considers whether Plaintiffs’ negligence claims

 2   survive the jury’s verdict of no liability on the strict liability counts. Under Washington

 3   law, a jury may consistently find that a defendant is not strictly liable under a design

 4   defect or failure-to-warn theory but is liable in negligence. (Pl. Resp. Ford at 9); see also

 5   Davis v. Globe Mach. Mfg. Co., 684 P.2d 692, 696 (Wash. 1984); Brown for Hejna v.

 6   Yamaha Motor Corp., 691 P.2d 577, 579-80 (Wash. Ct. App. 1984). As the Washington

 7   Supreme Court has explained, “negligence and strict liability are not mutually exclusive

 8   because they differ in focus: negligence focuses on the conduct of the manufacturer

 9   while strict liability focuses upon the product and the consumer’s expectation.” Davis,

10   684 P.2d at 696. Indeed, as the jury instructions in this case indicated, a manufacturer’s

11   duty of care is not precisely commensurate with its duties in strict liability. (See Final

12   Jury Instr. No. 20 (noting that a manufacturer’s duty of ordinary care encompasses a duty

13   to test its products and keep abreast of scientific research in the field); id. No. 21

14   (describing the factual circumstances that trigger a manufacturer’s post-sale duty to

15   warn).)

16          In opposing Defendants’ motions, Plaintiffs articulate just one surviving theory of

17   negligence liability: Defendants failed to issue consumers like Mr. Jack post-sale

18   warnings about the dangers related to their asbestos-containing products after they

19   discovered, or should have discovered, the hazards of asbestos exposure. (See Resp. DCo

20   at 9-11; Resp. Ford at 8-12.) Plaintiffs do not argue that Defendants negligently failed to

21   test or analyze their products at the time of sale, or that Defendants failed to keep abreast

22   of relevant research, much less cite any evidence to support those propositions. (See


     ORDER - 9
 1   generally Resp. DCo; Resp. Ford.) Nor do Plaintiffs even attempt to explain how a jury

 2   could reasonably find that Defendants’ “acts or omissions” in designing their products

 3   constituted negligence, even as it rejected Plaintiffs’ strict liability design defect and

 4   failure-to-warn claims. See Brown, 691 P.2d at 579-80; (see generally Resp. DCo; Resp.

 5   Ford.) The court thus declines to assess whether substantial evidence supports those

 6   theories of liability, and proceeds to consider Defendants’ motions in view of the sole

 7   theory of negligence Plaintiffs have advanced: post-sale failure-to-warn liability.

 8          In arguing that the jury could have reasonably found that Defendants breached

 9   their post-sale duties to warn, Plaintiffs analogize Mr. Jack’s injuries to those of the

10   plaintiff in Lockwood v. AC & S, Inc., 744 P.2d 605, 619 (Wash. 1987). The Lockwood

11   plaintiff argued that, if the defendants in that case had informed him of the dangers of

12   asbestos after his exposure to their asbestos-containing products ceased, he could have

13   reduced his risk of developing mesothelioma by stopping smoking—a practice known to

14   elevate one’s risk of asbestos-related disease. Id. Here, Plaintiffs emphasize Dr.

15   Brodkin’s testimony that mesothelioma is a dose-responsive disease. (10/9/18 Trial Tr. at

16   70:22-23 (noting that “[m]esothelioma risk increases with the cumulative dose of

17   exposure”).) Plaintiffs contend that, once Mr. Jack was exposed to asbestos from

18   Defendants’ products, Defendants were subject to “an ongoing duty to warn” so that Mr.

19   Jack would refrain from future asbestos exposures that would further increase his risk of

20   developing mesothelioma. (Resp. DCo at 10-11; Resp. Ford at 11.) According to

21   Plaintiffs, “[Defendants’] breach of that duty can appropriately be considered a legal

22   cause of Mr. Jack’s failure to take measures to prevent or lessen the harm, that is, to


     ORDER - 10
 1   avoid additional asbestos exposure from other sources.” (Resp. DCo at 10; Resp. Ford at

 2   11.)

 3           Defendants argue that Plaintiffs’ post-sale failure-to-warn theory of negligence

 4   fails as matter of law for two reasons.4 First, Defendants contend that the court

 5   erroneously allowed the jury to consider whether Defendants were subject to an ongoing

 6   duty to warn. (Ford Mot. at 9-11; DCo Reply at 8-10.) Second, Defendants assert that

 7   Plaintiffs failed to introduce evidence sufficient for a reasonable jury to conclude that

 8   Defendants breached a post-sale duty to warn and thereby proximately caused Mr. Jack’s

 9   injury. (Ford Mot. at 11; DCo Reply at 9-10.) The court addresses these arguments in

10   turn.

11           1. Jury Instruction on Post-Sale Duty to Warn

12           Defendants argue that the court erred in issuing an instruction that allowed the jury

13   to consider whether Defendants breached their duty to warn Mr. Jack of the hazards of

14   their asbestos-containing products after the point of sale. Specifically, Defendants

15
             4
               The court acknowledges that DCo addresses post-sale failure-to-warn liability in its
16   reply to Plaintiffs’ opposition. (See DCo Reply at 7-10.) Because DCo makes these arguments in
     direct response to the negligence theory Plaintiffs advance in their opposition, the court may
17   properly consider DCo’s arguments on the post-sale failure-to-warn theory. See, e.g., Eberle v.
     City of Anaheim, 901 F.2d 814, 818 (9th Cir. 1990) (noting that a court may consider new
18   arguments raised in a reply brief if those arguments respond to an issue raised in the opposition).
     Moreover, DCo preserved its arguments regarding post-sale duty to warn in its Rule 50(a)
19   motion and by taking exception to the jury instruction on post-sale duty to warn. (See 10/10/18
     Trial Tr. at 234:22-235:21 (arguing that the post-sale duty to warn jury instruction was
20   inappropriate because Plaintiffs failed to show “that such a warning would have done anything to
     lessen the harm” Mr. Jack suffered); id. at 269:19-270:4 (arguing that “[w]ith or without a
     warning, [DCo-attributable] gaskets were not a substantial factor in causing Mr. Jack’s
21
     mesothelioma”)); see also Reeves, 881 F.2d at 1498 (noting that a party may properly preserve
     an argument for Rule 50(b) purposes by objecting to a jury instruction on sufficiency-of-the-
22   evidence grounds).


     ORDER - 11
 1   contend that Washington law imposes a post-sale duty to warn only when the evidence is

 2   sufficient to show that such a warning is practicable and could lessen the plaintiff’s harm.

 3   (Ford Mot. at 10-11; DCo Reply at 8-10; see also 10/10/18 Trial Tr. at 264:22-266:10,

 4   269:19-270:4.) Defendants further urge the court to conclude that, as a matter of law,

 5   Defendants did not owe Mr. Jack a post-sale duty to warn because Plaintiffs did not prove

 6   these threshold requirements. (Ford Mot. at 10; DCo Reply at 10.)

 7          Under Washington law, a manufacturer has a post-sale duty to warn of dangers

 8   associated with its products so long as a rational trier of fact could determine that the

 9   manufacturer learned or should have learned of those dangers after the products were

10   manufactured. See Esparza v. Skyreach Equip., Inc., 15 P.3d 188, 199 (Wash. Ct. App.

11   2000); see also RCW 7.72.030(1)(c) (noting that, “where a manufacturer learned or a

12   reasonably prudent manufacturer should have learned about a danger connected with the

13   product after it was manufactured,” the manufacturer “is under a duty to act with regard

14   to issuing warnings or instructions”). Indeed, in the asbestos context, the Washington

15   Supreme Court has expressly concluded that, “where a person’s susceptibility to the

16   danger of a product continues after that person’s direct exposure to the product has

17   ceased, the manufacturer still has a duty after exposure to exercise reasonable care to

18   warn the person of known dangers, if the warning could help to prevent or lessen the

19   harm.” Lockwood, 744 P.2d at 619; see also Palmer v. Fibreboard Corp., No. 36500-2-I,

20   1997 WL 134543, at *3-4 (Wash. Ct. App. Mar. 24, 1997). Put otherwise, a

21   manufacturer or seller of asbestos-containing products has a continuing duty to warn if a

22   jury could reasonably find that the factual circumstances that trigger that duty—that is,


     ORDER - 12
 1   the manufacturer knew or should have known of dangers related to its products after the

 2   date of manufacture or sale—are satisfied.

 3          Here, the jury instruction correctly accounted for the factual predicate to

 4   Defendants’ continuing duty to warn. The instruction explained the general rule that a

 5   manufacturer is subject to a post-sale duty to warn only “when” the manufacturer learned

 6   or should have learned of a danger connected with its products. (Final Jury Instr. No.

 7   21.) The instruction further stated that, “[i]n such a case,” the manufacturer must act as a

 8   reasonably prudent manufacturer would under the circumstances. (Id.) The jury was

 9   thus free to conclude that Defendants did not know, or could not have reasonably been

10   expected to know, of any dangers associated with their asbestos-containing products

11   during the relevant time period. (See id.) In other words, the court properly permitted,

12   but did not require, the jury to determine whether one or both Defendants breached a

13   post-sale duty to warn Mr. Jack of any hazards related to their asbestos-containing

14   products. See Lockwood, 744 P.2d at 619.

15          Additionally, the court rejects Defendants’ argument that a court may allow a jury

16   to contemplate breach of a post-sale duty to warn only if the plaintiff has established that

17   a post-sale warning was likely to reach the plaintiff. (See Ford Mot. at 10-11; DCo Reply

18   at 8-9.) Defendants rest that argument on Lockwood, in which the Washington Supreme

19   Court noted that, in the asbestos context, “a [post-sale] warning should be required to the

20   extent practicable.” See Lockwood, 744 P.2d at 619. Contrary to Defendants’ assertions,

21   however, the Lockwood court did not predicate the existence of a continuing duty to warn

22   on the likelihood that the manufacturer’s warning would reach the asbestos-exposed


     ORDER - 13
 1   plaintiff. Rather, the court explained that the form a post-sale warning must take is

 2   highly context-dependent. See id. As the court acknowledged, “it will depend on the

 3   circumstances if such a warning to previous users of the product must be made by direct

 4   personal contact with such users.” Id. In fact, the Lockwood court expressly suggested

 5   that a manufacturer may satisfy a post-sale duty to warn by issuing “notices to physicians

 6   or advertisements,” rather than individual consumers. Id. Here, the jury instruction

 7   properly accounted for the fact-specific nature of the form of an adequate post-sale

 8   warning and allowed the jury to undertake that inquiry: the instruction noted that a

 9   continuing duty to warn “is satisfied if the manufacturer exercises reasonable care to

10   inform product users” but did not suggest that a post-sale warning is adequate only if it

11   reaches the intended consumer. (Final Jury Instr. No. 21.)

12          For the foregoing reasons, the court concludes that it properly instructed the jury

13   on a post-sale duty to warn theory of negligence liability. The court now considers

14   whether substantial evidence supports a finding that one or both Defendants failed to

15   uphold a post-sale duty to warn Mr. Jack of the hazards related to asbestos-containing

16   products and whether that breach was a substantial factor in increasing Mr. Jack’s risk of

17   mesothelioma.

18          2. Whether Substantial Evidence Supports a Post-Sale Duty to Warn

19          Plaintiffs argue that a jury could reasonably conclude that DCo and Ford were

20   negligent in failing to warn consumers like Mr. Jack of the dangers of their

21   asbestos-containing products and that such negligence was a proximate cause of Mr.

22   Jack’s mesothelioma. (Resp. DCo at 11; Resp. Ford at 12.) Plaintiffs contend that, had


     ORDER - 14
 1   DCo or Ford warned Mr. Jack of the hazards related to their asbestos-containing products

 2   after the time of sale, “Mr. Jack would have taken steps to avoid subsequent asbestos . . .

 3   from all sources,” including those he encountered at the Puget Sound Naval Shipyard.”

 4   (Resp. DCo at 11; Resp. Ford at 12.) In particular, Plaintiffs emphasize that Mr. Jack

 5   testified in his deposition that, while he was working at the Shipyard, “[i]f [he had] been

 6   aware of an asbestos hazard problem,” he would have taken precautions to protect

 7   himself from asbestos exposure. (10/5/18 Trial Tr. at 129:9-10; see also id. at

 8   129:25-130:1 (“If I had been told and warned, I would have taken precautions, yes,

 9   sir.”).)

10              For purposes of its analysis, the court assumes that a reasonable jury could

11   conclude that Plaintiffs proved the factual circumstances that trigger a manufacturer’s

12   post-sale duty to warn—that is, that Mr. Jack purchased and used Defendants’

13   asbestos-containing products, and, at some point thereafter, Defendants knew or should

14   have known of the asbestos-related hazards that accompanied consumers’ use of those

15   products. See Esparza, 15 P.3d at 199; (Final Jury Instr. No. 21.) The court further

16   assumes that Defendants knew or should have known of the dangers of their

17   asbestos-containing products, and thus assumed a post-sale duty to warn, at a point in

18   time that preceded at least some of Mr. Jack’s medically significant exposures to asbestos

19   at the Shipyard and in his personal automotive work. Finally, the court assumes that

20   Defendants failed to adequately alert Mr. Jack and consumers like him of the dangers of

21   asbestos exposure from their products. The court need not determine whether these

22   //


     ORDER - 15
 1   assumptions are supported by substantial evidence, because Plaintiffs’ post-sale

 2   failure-to-warn theory of negligence fails on causation grounds.

 3          The court finds that Plaintiffs failed to present evidence sufficient for a reasonable

 4   jury to conclude that Defendants’ breach of their post-sale duty to warn was a proximate

 5   cause of Mr. Jack’s injury. Put simply, Plaintiffs’ theory of post-sale failure-to-warn

 6   liability is inherently speculative. Plaintiffs point to no evidence of record that Mr. Jack

 7   was aware that he was working with asbestos-containing products at the Shipyard or his

 8   subsequent automotive work.5 (See generally Resp. DCo; Resp. Ford.) Absent such

 9   evidence, the jury could not reasonably conclude that Mr. Jack would have attempted to

10   protect himself from asbestos, even if Ford or DCo had issued post-sale warnings about

11   their own products. Moreover, Plaintiffs cite no evidence of the particular protective

12   measures Mr. Jack would have undertaken and whether those measures would have

13   reduced his exposure at the Shipyard or elsewhere in an “important” or “material” way.

14   (See Final Jury Instr. No. 19 (explaining that a “substantial factor” is a “an important or

15   material factor”); see generally Resp. DCo; Resp. Ford.)

16          Accordingly, to conclude that DCo or Ford’s failure to issue post-sale warnings

17   was a substantial factor in increasing Mr. Jack’s risk of mesothelioma, the jury would

18   have had to engage in a series of speculative inferences untethered to the evidence of

19   record: that Mr. Jack knew that he was working with asbestos at the Shipyard and in his

20
            5
              In fact, shortly before stating that he would have taken precautions to protect himself
21
     from asbestos at the Shipyard had he “been aware of an asbestos hazard problem,” Mr. Jack
     averred that he did not know about asbestos generally before the late 1980s. (10/5/18 Trial Tr. at
22   128:18-20.)


     ORDER - 16
 1   personal automotive work, that he would have taken protective measures adequate to

 2   minimize his exposure to asbestos, and that those measures in fact would have reduced

 3   his exposure to asbestos in a causally significant manner. This exercise in conjecture is

 4   insufficient to withstand Defendants’ motion for judgment as a matter of law. See

 5   Lakeside-Scott v. Multnomah Cty., 556 F.3d 797, 802-03 (9th Cir. 2009) (granting

 6   judgment as a matter of law “is appropriate when the jury could have relied only on

 7   speculation to reach its verdict”).

 8          In sum, the court finds that Plaintiffs have failed to establish that a reasonable jury

 9   could find, on the basis of substantial evidence, that Defendants’ breach of their post-sale

10   duties to warn Mr. Jack about the dangers of their asbestos-containing products

11   proximately caused Mr. Jack’s injury. Because Plaintiffs did not advance any other

12   theory of negligence in opposing Defendants’ motions, much less demonstrate that

13   substantial evidence in the record supports alternative negligence theories, the court need

14   not reach Defendants’ remaining arguments on causation and exposure. The court thus

15   GRANTS Defendants’ motions for judgment as a matter of law.

16   //

17   //

18   //

19   //

20   //

21   //

22   //


     ORDER - 17
 1                                  IV.    CONCLUSION

 2         For the foregoing reasons, the court GRANTS Defendants’ motions for judgment

 3   as a matter of law. (Dkt. ## 816, 817.) The court DIRECTS the Clerk to enter judgment

 4   for Defendants and close this case.

 5         Dated this 28th day of May, 2019.

 6

 7                                                 A
                                                   The Honorable James L. Robart
 8
                                                   U.S. District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 18
